Citation Nr: 1611025	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 8, 2012.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1999 to November 2002, and from May 2005 to June 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision of the RO.

This claim was previously before the Board in April 2015, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ has complied with the remand directives. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issue of entitlement to a TDIU prior to February 8, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD does not manifest as total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

Identified and available service treatment records and post-service treatment records were obtained, to specifically include the Veteran's VA treatment records.  The Veteran has not alleged that he has sought treatment elsewhere or that there is any evidence that has not been obtained.  

The Veteran was also afforded VA examinations in April 2011 and March 2015 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's April 2015 remand directives.  The AOJ has secured outstanding VA treatment records, advised the Veteran that he can provide additional evidence, and readjudicated the claim in a December 2015 supplemental statement of the case (SSOC). Therefore, the Board finds that the AOJ has complied with the April 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

In light of the above and the evidence of record, the Board finds that a rating in excess of 70 percent is not warranted.  

January 2010 VA treatment records showed the Veteran was alert, fully oriented, and well groomed.  His speech was somewhat pressured and tangential and his mood was mildly dysphoric.  The Veteran denied suicidal or homicidal ideations.  The Veteran exhibited racing thoughts and offered an anecdote regarding his poor judgment, where his girlfriend and friends tried to explain that he had made a bad decision.  Regarding employment, the Veteran stated that he lost a job due to memory issues but had some interpersonal issues as well.  He also stated that he had a job at the post office but resigned after making comments to a supervisor that were perceived as a threat.  A GAF score of 50 was assigned.  

An April 2010 record showed the Veteran had a diagnosis of depression and was reportedly doing "good."  He was not suicidal, had no hallucinations, no flashbacks, no nightmares, and no paranoid ideations.  He exhibited good impulse control and judgment.  The notes also show that the Veteran had a girlfriend.  

In June and October 2010 mental health notes, the record shows the Veteran was living alone and not working, although he was a student.  He was not suicidal, had no hallucinations, was fully oriented, with no paranoid ideations, or thought disorder.  The Veteran was depressed but exhibited good impulse control and judgment.   

A February 2011 treatment record shows the Veteran was doing fairly well. He had no depressive symptoms but still had sleep impairment.  He was still a student. He denied suicidal or homicidal ideations and hallucinations.  The Veteran was diagnosed with PTSD, prolonged and adjustment disorder and a GAF score of 65-70 was assigned.  

The Veteran underwent a VA examination in April 2011.  He reported sleep impairment, inappropriate behavior at work, panic attacks reduced from several times a day to four times per week, homicidal thoughts towards a person who wronged him in a business deal, and suicidal thoughts the prior December.  The Veteran denied memory impairment, episodes of violence, obsessive or ritualistic behavior, and hallucinations.  

A mental status examination showed the Veteran was appropriately dressed with a cooperative and friendly attitude.  His affect was constricted and his psychomotor activity was restless with fluctuating eye contact.  His mood was dysmorphic; he was fully oriented with an unremarkable thought process and content, good judgment, average intelligence, and insight.  Regarding his social impairment, the Veteran stated that he had never been married but had a steady girlfriend for more than two years.  He has a relationship with his parents and some friends from the military with whom he speaks with occasionally.  He reported being isolated and ostracized by others, partly by choice.  

Regarding his occupational impairment, the Veteran reported that he had worked in the past, including as a steam cleaner, air duct cleaner, and at the post office.  He stated that he was unable to perform well because his mind would become "hazy" and that he was eventually fired or resigned.  He stated that he did not associate with co-workers.  At the time of the examination, the Veteran was employed and a full-time student.  

The examiner diagnosed PTSD and alcohol abuse and assigned a GAF score of 53.  He stated that the PTSD caused conflict with supervisors because he is unable to do work and socially, the Veteran is "more 'dull' in interactions, not as much joy, so stay by himself, not interested in sex." 

In May 2011 and November 2011 treatment records, the Veteran again reported doing "fairly well."  He denied an increase in depressive symptoms, denied social isolation or withdrawal, and his anxiety was well-controlled.  The Veteran was employed at a group home in November 2011 and remained a student.  He stated that he was able to get 5 to 6 hours of sleep.  He denied suicidal and homicidal ideations and hallucinations and delusions.  The Veteran was fully oriented with a euthymic mood and affect, good impulse control, judgment, and insight.  The examiner diagnosed PTSD, prolonged and adjustment disorder and assigned a GAF score of 65-70.  

In February 2012, the Veteran filed a claim for a total rating of individual unemployability due to his PTSD.  He stated that he last worked full-time in December 2008.

In July 2012, the Veteran was reportedly doing "fairly well."  He reported multiple psychosocial issues including a home invasion, being cheated by a contractor and resulting legal issues.  He reported a depressed mood but no depressive symptoms.  The Veteran also reported baseline social isolation and withdrawal but was able to continue with employment and usual activities.  He denied problems with sleep, suicidal or homicidal ideations, and hallucination and delusions.  A mental status examination showed he was fully oriented with a euthymic mood and affect, no thought disorder, good impulse control, judgment, and insight.  His GAF score was 65-70.  

In October 2012, the Veteran reported a significant improvement in mood and that his financial and legal issues had been resolved.  His symptoms and mental status otherwise remained the same.  

A June 2013 mental health note shows the Veteran was reportedly doing fairly well overall.  He stated that he had not been taking his medication due to an inability to refill his prescriptions.  He denied issues with depressed mood or increased depressive symptoms.  He continued to report baseline social isolation and withdrawal but denied problems with sleep, suicidal or homicidal ideations, and hallucination and delusions.  A mental status examination showed he was fully oriented with a euthymic mood and affect, no thought disorder, good impulse control, judgment, and insight.  

In January 2014, the Veteran was reportedly doing fairly well overall.  He reported being isolated socially and no longer in school.  Otherwise, there were no new psychosocial issues or symptoms.

At a group stress management session in March 2014, a psychologist noted that the Veteran's symptoms were mild.  The Veteran did not state any homicidal or suicidal ideations or other psychological crises.  

In March 2014, the Veteran was treated for seizures.  The records indicate that his family was at his bedside in the hospital and that he was discharged with family.  

In a May 2014 emergency room record, the Veteran sought treatment for a possible sexually transmitted disease.  The Veteran reported having a girlfriend and a sexual encounter with another woman.  

A June 2014 treatment record showed the Veteran was doing "fairly well overall" with no new psychosocial issues, stable PTSD symptoms, no suicidal or homicidal ideations, no delusions or hallucinations.  

In November 2014, the Veteran reported an increase in arguments with his father but that he is able to cope with it.  His PTSD symptoms were stable.  

In February 2015, the Veteran reported no increase in depressive symptoms and that his PTSD symptoms were stable.  He had no issues with sleep, suicidal or homicidal ideations, hallucinations, or delusions.  A mental status examination showed he was fully oriented with a euthymic mood and affect, no thought disorder, good impulse control, judgment, and fair insight.  He was fully alert and oriented, appropriately dressed, well-groomed, and exhibited good impulse control and judgment, and had good insight.  

The Veteran underwent a VA PTSD examination in March 2015.  The Veteran reported the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, flattened affect, disturbances or motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.  

The examiner noted that the Veteran was shabbily dressed and minimally groomed.  He presented with minimal eye contact but was fully oriented. The Veteran was cooperative and had no psychomotor agitation.  The Veteran denied delusions, hallucinations, and current suicidal or homicidal ideations.  His thought process was confused and mood was depressed with a flat affect.  The Veteran showed no attention or memory difficulties and had adequate insight and judgment.  

Regarding his social and occupational function, the Veteran reported that he lives alone and had no current relationships.  His father visits occasionally. The Veteran drives short distances and prefers shopping early in the day.  He had no social activities.  The Veteran also denied employment since his last VA examination.  

The examiner opined that the Veteran's PTSD causes social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A June 2015 mental health treatment note shows the Veteran had been feeling more stressed out due to "relationship/trust issues."  He reported feeling tired, losing weight, having an increase in his depressed mood.  He denied suicidal or homicidal ideations, hallucinations, and delusions.  A mental status examination showed he was fully oriented with an "ok" mood and affect was animated with a serious demeanor, and fair range.  The Veteran exhibited good impulse control, judgment, and insight.  In September 2015, the Veteran reported having a depressed mood intermittently.

At mental health consultations in December 2015, the Veteran reported that he thinks too much, mistrusts people, and his mind races.  He also described a feeling of paranoia and that he was safest at home alone.  He reported minimal social contacts, primarily with his father and girlfriend.   The Veteran initially denied hallucinations but subsequently stated that he "staying busy keeps the voices down." He declined to elaborate to the examiner.  The Veteran reported problems with concentration and mental focus, he forgot a question asked twice, and he had difficulty maintaining eye contact.  He denied suicidal and homicidal ideations.  The Veteran reported sleep of 5 to 6 hours per night with no complaints of nightmares.  He stated that his depression and anxiety are well-controlled on medication and he denied feelings of hopelessness and worthlessness.  

Regarding social and occupational function, the Veteran reported that he lives alone and spends the bulk of his free time at home.  He has limited social contacts but maintains weekly contact with his father and has had a two-year relationship with his girlfriend.  The Veteran has not attempted to work since 2011 and his last job was in 2007 in a warehouse.  The Veteran reported that he was terminated as he was told he was making too many mental errors.  

A mental status examination showed the Veteran was alert and fully oriented with a fairly neat appearance.  His was pleasant and cooperative but guarded.  His mood was dysphoric and affect was blunted.  His memory was grossly intact and he had a coherent, linear, and goal-directed though process with normal content and normal speech.  His concentration and judgment were good and he had fair insight.  

The Board finds that the evidence does not show that the Veteran has total social and occupational impairment.  Significantly, although the Veteran is socially isolative and has difficulty and perhaps an inability to establish and maintain effective relationships, this is indicative of a 70 percent rating whereas total social impairment is indicative of a 100 percent rating.  Throughout the period on appeal, the Veteran has been shown to have contact with women, including a girlfriend of over two years and he maintains regular contact with his father.  

Regarding occupational impairment, although the Veteran reported that he was terminated from employment in 2008 due to making mental errors, the April 2011 VA examiner noted the Veteran was working and treatment records from November 2011 showed that he was employed at a group home.  Additionally, records show he was a college student until he stated he was no longer in school in January 2014.  
The Board finds no objective evidence that the Veteran is totally occupationally impaired.  

The Board notes that the Veteran was granted a TDIU effective February 8, 2012 based on an a February 2012 application for TDIU benefits in which he stated that he is unable to work due to his PTSD since 2008; however, the Board finds that the treatment records that show the Veteran was employed in 2011 contradict his assertion.  Other than his general statement that he cannot work due to his PTSD, the Veteran has not provided any lay or medical evidence indicating specifically how his PTSD renders him totally occupationally impaired.  

Moreover, the Veteran's treatment records continuously show that he has no evidence of hallucinations or delusions, impaired impulse control, or obsessive rituals.  There was a single notation of homicidal thoughts towards someone who wronged him, but no intent or plan.  Similarly, there was a single notation of a suicidal ideation with no intent or plan.  In the overwhelming majority of treatment records, the Veteran repeatedly denied suicidal or homicidal ideations.  

Additionally, although the April 2011 VA examiner noted that he sometimes goes two to three days without a bath, the vast majority of his treatment records show that the Veteran was well-groomed and appropriately dressed.  His judgment and insight were regularly noted to be fair or good.  There was no evidence of the Veteran being a danger to himself or others, disorientation, or and although he had difficulty concentrating in the December 2015 treatment records, at no point did the Veteran have memory loss of names of close relatives or his own name.  

The Veteran's symptoms, when taken together, are not of the frequency, duration, or severity of the remainder of the criteria listed in the 100 percent rating nor do they more nearly approximate total social and occupational impairment.  Notably, both VA examiners indicated that the Veteran's symptoms reflected occupational and social impairment with deficiencies in most areas.  

Additionally, the Veteran has been assigned GAF scores ranging from 50 to 70.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Although the DSM-V no longer utilizes GAF scores, the Board can consider them as they reflect the examiner's assessment of the Veteran at that time.  The Veteran's GAF scores are reflective of mild to moderate symptoms and do not reflect the total social and occupational impairment contemplated by the 100 percent rating.  

Finally, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms.  However, although the Veteran maintains that he is socially isolative, the Veteran has not contended that he is totally socially impaired.  Significantly, as discussed above, the evidence shows that the Veteran does not have total social impairment as has maintained a relationship with a girlfriend and regular contact with his father.  Additionally, although he stated that he was unemployed due to his PTSD, there is no lay or objective evidence that the Veteran is totally occupationally impaired due to his PTSD.  Therefore, his symptoms, when taken together, do not more nearly approximate total social and occupational impairment as required to warrant a 100 percent rating.  

The Board has considered whether a staged rating is warranted for the Veteran's PTSD.  At the March 2015 VA examination, the examiner noted that the Veteran had neglect of his personal appearance and hygiene and a "somewhat confused thought process."   In December 2015, the Veteran reported problems with concentration and mental focus and his psychologist noted unusual eye movement and insufficiencies of thought process, the Board does not find that the totality of his symptoms warrant a higher rating for any portion of the period on appeal.  Despite the noted fluctuations in his PTSD symptoms, at no point during the period on appeal did the Veteran's PTSD manifest as total social impairment, as even in the March 2015 VA examination and December 2015 treatment records, the Veteran reported a girlfriend and a relationship with his father.  

Additionally, though his hygiene and appearance was noted to be neglected in March 2015, in December 2015, the Veteran's appearance was noted to be "fairly neat" and "appropriately groomed."   

Furthermore, although the Veteran was noted to have impaired concentration, he responded well to redirection and appeared to have partial insight to his impairment.  There was no evidence of gross impairment in thought process or communication, persistent danger of hurting oneself or others, persistent delusions or hallucinations, or grossly inappropriate behavior.  

The Board recognizes that the symptoms listed in the Schedule are not intended to constitute an exhaustive list but rather but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan, supra.  Although, as noted, the Veteran showed an increase in difficulties with concentration and neglect of appearance in 2015, the Board finds that at no point during the period on appeal did the Veteran meet the criteria for a 100 percent rating by demonstrating total social and occupational impairment.  Therefore, a staged rating is not warranted.  

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment due to any psychiatric symptoms.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.  


REMAND

The Board finds that additional evidence is necessarily prior to adjudicating the Veteran's claim for a TDIU prior to February 8, 2012.  

Specifically, the record currently contains conflicting evidence regarding the Veteran's employment durimng the period on appeal.  The Veteran filed his increased rating claim in April 2010.  Treatment records from January 2010 showed that he lost a job due to memory issues and that he resigned from a position at the post office due to conflict with a supervisor.  In June and October 2010, treatment records show the Veteran was unemployed but was a student.  At the VA examination in April 2011, the Veteran reported that he was employed and a full-time student. In November 2011, the treatment records indicate that the Veteran was employed at a group home and continued to attend school.  In February 2012, the Veteran filed a claim for a TDIU and stated that he last worked full-time in December 2008.  However, a July 2012 treatment record showed the Veteran was "able to continue with employment and usual activities." 

Clarification is necessary from the Veteran as to whether he was employed at any time between April 2010 and February 8, 2012 and in what capacity.  

Additionally, after receiving clarification as to the nature of the Veteran's employment during this period, an opinion is necessary from a vocational specialist as to whether the Veteran's service-connected disorders, including his PTSD and his shoulder disorder, precluded employment during this period.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit additional information regarding any and all employment, including part-time, from April 2010 through July 2012.  The Veteran shall provide the names of all employers, the dates of employment, the number of hours worked per week, the nature of the employment, contact information, and any other relevant information.  

2. After a response has been received, the AOJ shall obtain an opinion from a VA vocational specialist to determine the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation during the period on appeal. The electronic file and a copy of this Remand should be made available for review.

After conducting a full review of the record, the specialist should provide an opinion that addresses the functional effects of the Veteran's service-connected disabilities alone, or acting in concert, have on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience. This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age. The specialist should note that the Veteran is service-connected for posttraumatic stress disorder, a left shoulder disorder, and a left ring finger disorder.  

In addition to any employment information during the period on appeal, the examiner shall also consider the relevance of the Veteran's reported status as a student until January 2014.  

A complete rationale for any opinion advanced must be provided.

3. The Veteran must be advised that he must fully cooperate with the VA's reasonable efforts to obtain relevant records and that the duty to assist is not a one-way street.  38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193  (1991).)

4. The AOJ must review the claims folder and ensure that the above instructions have been complied with. If any instruction has not been complied with, appropriate corrective actions must be undertaken prior to returning the case to the Board.

5. After completing the above development, re-adjudicate the issue of entitlement to a TDIU prior to February 8, 2012. If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond. Then, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


